{¶ 32} I respectfully dissent from the decision of the majority sustaining the third assignment of error.
 {¶ 33} I find that the trial court's statement explicitly recognizing the pending inheritance of "approximately $700,000" from Mr. Wertz's mother's estate constitutes an unambiguous "consideration" of it by the court in ruling that it is his separate property. That figure is close enough to the $830,000 Gail claims is the actual inheritance to render moot any argument based upon the fact that the exact amount was unknown at the time of the court's decision.
 {¶ 34} It also seems reasonably clear to me that the court decided not to include the inheritance or any speculative future income from it in calculating the amount of spousal support. I find no ambiguity in the court's decision, nor do I find that it constitutes an abuse of the court's broad discretion in awarding spousal support. Kunkle v. Kunkle
(1990), 51 Ohio St.3d 64, 67.
 {¶ 35} I would overrule the third assignment.